Citation Nr: 1230887	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-37 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.  

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. L. Rippel




INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970, and from July 1973 to January 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for Parkinson's disease as well as SMC based on the need for aid and attendance of another person.  The Board notes parenthetically that he is receiving SMC at a lower level for a portion of the appeal period in question.  He has put forth several theories of entitlement to these benefits.  

The Veteran has a current diagnosis of Parkinson's disease, first noted many years following service.  Although this is a disease warranting presumptive service connection under the newly-revised 38 C.F.R. § 3.309(e) for Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, based on presumed exposure to herbicides, the VA has been unable to verify that the Veteran in fact served in Vietnam.  Rather, the undisputed information obtained by VA from the service department indicates that the Veteran's ship, the USS Ranger, is not currently on the list of Navy ships associated with service in Vietnam.  There is no other information of record that places him in Vietnam during service.  This information was communicated to the Veteran and his representative.  As such, despite the representative's assertion that the Board should consider whether additional development is warranted, the Board can identify no additional avenues for develop of the sub-issue of whether the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

The Veteran has also theorized that his risk for Parkinson's disease was increased due at least in part to direct exposure to toxic substances while serving on a ship while on active duty.  Specifically, he points to various fuels, gases, and fumes that were present aboard ship.  In this regard, his representative referenced published scientific research in support of this assertion in a written brief dated in August 2012.  Considering this evidence, particularly the research pointed to by the representative, the Board believes that a VA examination with opinion on this matter is warranted.

Furthermore, the representative asserts that the Veteran is entitled to an examination for his claim for SMC based on aid and attendance because his circumstances have worsened since the last examination on this issue in January 2008.  He has cited to significant treatment records dated since January 2008 suggesting that the multiple service-connected disabilities have made the Veteran increasingly unable to function without the aid and attendance of another person.  The Board notes that the Veteran is service-connected for a number of serious disabilities and he has not had a comprehensive evaluation in quite some time.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine whether it is at least as likely as not that his Parkinson's disease is due to service and specifically toxic exposure as alleged by the Veteran.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The supporting rationale for all opinions expressed must be provided.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of all impairment resulting from the Veteran's service-connected disabilities.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran's service-connected disorders are sufficient by themselves to render him so helpless as to require the aid and attendance of another person on a regular basis.  

The supporting rationale for all opinions expressed must be provided.

3.  The RO or AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


